Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
Claims 1-7, 9-15, 21-30, and 32-39 have been cancelled.
Claims 8, 16-20, 31, and 40-49 are pending.
Based upon the response filed June 17, 2022, the rejection based upon 35 U.S.C. 102(a)(2) based upon Epizyme, Inc [WO 2016/061507] is withdrawn. 
Based upon the response filed June 17, 2022, the provisionally rejection on the  ground of nonstatutory double patenting as being unpatentable over claims 1-64 of co-pending Application No. 16/306,182 is withdrawn.
During a telephonic conversation on June 30, 2022, claim 8 was discussed based upon the transitional phrase, “comprising”.  Applicants stated a Preliminary Amendment will be filed.  On July 5, 2022, the Preliminary Amendment  has been considered. 
During a telephonic conversation on July 8, 2022, claim 8 was discussed based upon the transitional phrase, “comprising”.  Applicants stated a 2nd Preliminary Amendment will be filed.  On July 11, 2022, the 2nd Preliminary Amendment has been considered. 
Based upon the 2nd Preliminary Amendment filed July 11, 2022, the claims have been amended to clearly define the claimed invention which includes the method steps and definition of the PD-1 and PD-L1 inhibitors.  Support for the claim amendments is found in the application as originally filed.    No new matter is added.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                 /Zinna Northington Davis/
                                                /Zinna Northington Davis/                                                Primary Examiner, Art Unit 1625                                                                                                                                                        Znd
07.12.2022